People v Caliste (2014 NY Slip Op 07679)





People v Caliste


2014 NY Slip Op 07679


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2014-00934
 (Ind. No. 1711/12)

[*1]The People of the State of New York, respondent, 
vRaymond A. Caliste, appellant.


Marianne Karas, Thornwood, N.Y., for appellant.
Kathleen M. Rice, District Attorney, Mineola, N.Y. (Andrea M. DiGregorio and Monica M.C. Leiter of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Berkowitz, J.), rendered July 10, 2013, convicting him of grand larceny in the third degree, grand larceny in the fourth degree, and petit larceny, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed
The defendant's contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review, since he did not move to withdraw his plea on this ground prior to the imposition of sentence or otherwise raise the issue in the Supreme Court (see People v Pecque, 22 NY3d 168, 182; People v Murray, 15 NY3d 725, 726; People v Jackson, 114 AD3d 807; People v Slide, 113 AD3d 881, 882; People v Hernandez, 110 AD3d 919; cf. People v Tyrell, 22 NY3d 359, 363-364). In any event, the defendant's plea of guilty was knowingly, voluntarily, and intelligently entered (see People v Haffiz, 19 NY3d 883, 884; People v Alexander, 19 NY3d 203, 219; People v Garcia, 92 NY2d 869, 870-871; cf. People v Tyrell, 22 NY3d at 366).
RIVERA, J.P., HALL, AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court